—Determination unanimously confirmed without costs and petition dismissed. Memorandum: In his petition, petitioner raises various *995procedural arguments with respect to the maintenance of his urine sample, the chain of custody, his request for urinalysis, and irregularities concerning the testing of the urine sample. Although petitioner raised those arguments in his administrative appeal, he failed to raise them during the Tier III hearing and thus has failed to preserve them for judicial review. We decline to consider those arguments in the interest of justice. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.)
Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.